Charles v William Penn Life Ins. Co. of N.Y. (2020 NY Slip Op 06344)





Charles v William Penn Life Ins. Co. of N.Y.


2020 NY Slip Op 06344


Decided on November 05, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 05, 2020

Before: Acosta, P.J., Singh, Kennedy, Shulman, JJ. 


Index No. 154111/15 Appeal No. 12281 Case No. 2019-03620 

[*1]Teddy Charles, Plaintiff-Respondent,
vWilliam Penn Life Insurance Company of New York, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Gerald Lebovits, J.), entered on or about June 6, 2019,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated 0ctober 20, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: November 5, 2020